Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

LM GENERAL INSURANCE CO. : CIVIL ACTION NO, 2:19-cv-02144
behalf of all others similarly situated,

Plaintiff,
V.
SHARON LEBRUN and ED LEBRUN CLASS ACTION

Defendants.

 

SUPPLEMENTAL MEMORANDUM OF THE DEFENDANTS

(a) Introduction

The present action seeks recovery of underinsured motorist benefits under a Personal Auto
Policy providing coverage in accordance with the requirements of the Pennsylvania Motor Vehicle
Financial Responsibility Law, 75 Pa.C.S.A. § 1701 et seq. (“MVFRL”). At issue is the
applicability and enforceability of the household exclusion contained in the policy in question.
The plaintiff, LM General Insurance Company (“LM General”) instituted the instant proceedings
seeking a declaration that it has no obligation to make payment of underinsured motorist benefits
to Ed LeBrun in connection with injuries sustained in an August 20, 2016 motor vehicle accident.
The defendant, Ed LeBrun, has filed an Answer to the Complaint with a Class Action Counterclaim
seeking declaratory and compensatory relief including recovery of underinsured motorist benefits.
LM General seeks dismissal of the Counterclaim. The defendant, Ed LeBrun, opposes the Motion
to Dismiss.

On November 14, 2019, this Court entered an order directing that the defendants file a

Supplemental Memorandum addressing the applicability of this Court’s recent decision of Lambert
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 2 of 8

y. State Farm Mutual Automobile Insurance Company, No. 19-0816 (October 16, 2019)(Declining
to exercise jurisdiction in an action presenting declaratory claims, alone, , alone, and remanding
the action to state court since the matter involves and important unsettled and novel question of
Pennsylvania Law) to the present matter. As set forth below, since the present matter involves
claims for both declaratory and legal relief (breach of contract), and the legal claims are
independent of the claims for declaratory relief, this Court “has a virtually unflagging obligation
to hear those claims”. Rarick v. Federated Mutual Insurance Company/Easterday v. Federated
Mutual Insurance Company, 852 F.3d 223, 229, Additionally, the Class Action Fairness Act, 28
U.S.C, § 1332(d)(2), (5)(B), (6), may also provide an independent basis for jurisdiction.

(b) Independent legal claims trigger mandatory jurisdiction.

A district court’s discretion to decline jurisdiction depends on whether the complaint seeks
legal or declaratory relief. When an action seeks legal relief, federal courts have a “virtually
unflagging obligation” to exercise jurisdiction. Colo, River Water Conservation Dist. v. United
States, 424 U.S. 800, 817, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976). When an action seeks declaratory
relief federal courts may decline jurisdiction under the Declaratory Judgment Act. 28 U.S.C. §
2201(a)(“DJA”); see also Rarick v. Federated Service Insurance Company, 852 F.3d 223 (3d. Cir.
2017)!. Where, however, the action has “mixed claims”, containing claims for both legal and

declaratory relief, a district court must determine whether the legal claims are independent of the

 

| Courts of this Circuit have applied this discretion and declined to exercise jurisdiction under
the Declaratory Judgment Act regardless of whether the action was originally filed in the district
court or removed from state court. See Allstate v. Seelye, 198 F.Supp. 2d 629, 632 (W.D. Pa.
2002)(Granting Motion to Dismiss and declining to exercise jurisdiction under DJA observing “the
absence of a parallel state proceeding is clearly outweighed by the lack of any federal interest in
this dispute”; see also Professional Solutions Insurance Company v. Gillespie Miscavige & Ferdin,
LLC, No, 3-12CV1382, 2012 WL 3011706 (M.D. Pa. July 23, 2012)(Munley, J) and State Farm
Fire and Casualty Insurance Company v. Jones, Civil Action No. 15-736, 2015 WL 3645260
(W.D. Pa. June 10, 2015)(Fischer, J.)
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 3 of 8

declaratory claims. If the legal claims are independent, the district court has a “virtually unflagging
obligation” to hear the claims. Rarick 852 F.3d. at 230.

In Rarick, the Third Circuit Court of Appeals set forth, as a matter of first impression in
the Circuit, the appropriate framework to be utilized by district courts to determine whether the
court may decline to exercise jurisdiction in claims involving both legal and declaratory relief. See
Rarick, 852 F.3d. at 229. In this regard, the Third Circuit Court of Appeals stated as follows:

When a complaint contains claims for both legal and declaratory relief, a district
court must determine whether the legal claims are independent of the declaratory
claims. If the legal claims are independent, the court has a “virtually unflagging
obligation” to hear those claims, subject of course to Colorado River’s exceptional
circumstances. Colo. River, 424 U.S. at 817-19, 96 S.Ct. 1236. If the legal claims
are dependent on the declaratory claims, however, the court retains discretion to
decline jurisdiction of the entire action, consistent with our decision in Reifer, 751
F.3d at 14446.

Rarick, 852 F.3d. at 229. Further, with respect to “independent claims”, the Third Circuit noted:
Non-declaratory claims are “independent” of a declaratory claim when they are
alone sufficient to invoke the court’s subject matter jurisdiction and can be
adjudicated without the requested declaratory relief’. (cites omitted) If the legal
claims are dependent on the declaratory claims, the court may decline jurisdiction
over the entire action. But if they are independent, the court must adjudicate the
legal claims unless there are exceptional circumstances as described in Colorado
River.
Rarick, 852 F.3d. at 229. Utilizing that framework, in an action alleging claims for both
declaratory relief and legal relief (compensatory underinsured motorist benefits), the Third Circuit

held that declaratory and legal claims (seeking recovery of compensatory underinsured motorist

benefits) are independent and separate. Rarick, 852 F.3d 230. That rule of law is applicable to

 
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 4 of 8

this case’. The claims for legal relief (compensatory underinsured motorist benefits) are

independent of the declaratory claims. .

In this regard, in the present matter, the plaintiffs, Sharon LeBrun and Ed LeBrun, in their
declaratory judgment claim, seek a declaration that the household exclusion does not bar their
claims and, therefore, they are eligible to seek recovery of underinsured motorist benefits under
the LM General Policy. The claim for declaratory judgment is a threshold determination; namely,
whether the plaintiffs on the Counterclaim are eligible to seek benefits under the LM General
Policy. The household exclusion is not a bar. Assuming, arguendo, that the Court issues a
declaration that the household exclusion is not a bar to recovery, the plaintiffs on the Counterclaim
may then proceed to seek to adjudicate the compensatory claim for breach of contract. The
compensatory claim, unlike the declaratory judgment claim, seeks to adjudicate: (1) the negligence
of the underinsured motorist; and (2) the value of the injuries caused by the negligence of the
underinsured motorist, i.e. the amount of underinsured motorist benefits to which Ed LeBrun is
entitled. The claims are entirely separate and distinct. Accordingly, as the claims are independent,
the court has a “virtually unflagging obligation” to hear the claims. Rarick, 852 F.3d, at 229.

(c) Colorado River abstention is not applicable

The doctrine of abstention, under which a District Court may decline to exercise or
postpone the exercise of jurisdiction, is an extraordinary and narrow exception to the duty of a
District Court to adjudicate a controversy property before it. Colo. River Water Conservation
Dist. v. United States, 424 U.S. 800, 815, 96 S. Ct. 1236, 1245 (1976). The Supreme Court has

“recognized that there are certain extremely limited circumstances in which a federal court may

 

? As set forth below Colorado River abstention does not appear to be applicable in this matter since
there is no concurrent state court action.
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 5 of 8

defer to pending State Court proceedings based on considerations of wise judicial administration,
giving regard to conservation of judicial resources and comprehensive disposition of litigation.”
Id. at 817, 96 S. Ct. 1236, 1246 (1976). In Colorado River, the Court initially identified three
factual scenarios where abstention would be appropriate:

Abstention is appropriate in cases presenting a federal constitutional issue which
might be mooted or presented in a different posture by a state court determination
of pertinent state law.

Abstention is also appropriate where there have been presented difficult questions
of state law bearing on policy problem of substantial public import whose
importance transcends the result in the case at bar.

...[a]bstention is appropriate where, absent bad faith, harassment, or a patently
invalid state statute, federal jurisdiction has been invoked for the purpose of
restraining state criminal proceedings.

Id. at 816-817, 96 S.Ct. 1244-1245. Additionally, the Court noted:

Although this case falls within none of the abstention categories, there are
principles unrelated to considerations of proper constitutional adjudication and
regard for federal-state relations which govern in situations involving the
contemporaneous exercise of concurrent jurisdictions, either by federal courts or
by state and federal courts. These principles rest on considerations of "[wise]
judicial administration, giving regard to conservation of judicial resources and
comprehensive disposition of litigation.” Kerotest Mfg. Co. vy. C-O-Two Fire
Equipment Co., 342 U.S. 180, 183 (1952). See Columbia Plaza Corp. v. Security
National Bank, 173 U.S. App. D.C. 403, 525 F. 2d 620 (1975). Generally, as
between state and federal courts, the rule is that "the pendency of an action in the
state court is no bar to proceedings concerning the same matter in the Federal court
having jurisdiction...." McClellan _y. Carland, supra, at 282. See Donovan v. City
of Dallas, 377 U.S. 408 (1964).

 

Id. 817-818. 96 S.Ct. 1246-1247. Colorado River abstention does not appear to be applicable in
this matter since it applies in circumstances “where the presence of concurrent state proceedings

may indicate that a district court should abstain from the ‘contemporaneous exercise of concurrent
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 6 of 8

jurisdiction[]’ due to principles of ‘[w]ise judicial administration, giving regard to conservation of
judicial resources and comprehensive disposition of litigation.’” Nat’] City Mortg. Co. v. Stephen,
647 F.3d 78, 83-84 (3d Cir. 2011) (alterations in original) (quoting Trent v. Dial Med. of Fla., Inc.,
33 F.3d 217, 223 (3d Cir. 1994)). In fact, the Third Circuit has recognized the “district court’s
discretion under the [DJA] is significantly greater than under Colorado River.” Pa. Dep’t of Envtl.
Res., 923 F.2d at 1074.

(d) CAFA

Further, jurisdiction in the district court is also proper under the Class Action Fairness Acct,
28 U.S.C . § 1332(d)(2), (5)(B). (CAFA). CAFA confers on district courts “original jurisdiction
of any civil action” in which three requirements are met:

(1) an amount in controversy that exceeds $5,000,000, as aggregated across
all individual claims;

(2) minimally diverse parties (satisfied so long as “any member of the class of
plaintiffs is a citizen of a State different from any defendant) ; and

(3) that the class consist of at least 100 or more members (“numerosity
requirement’),

28 U.S.C. § 1332(d)(2), (5)(B), (6); see also, Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345,
1347 (2013) and Judon v. Travelers Property Cas. Co. of America, 773 F.3d 495, 500 (3" Cir,
2014). ‘It is believed an averred the counterclaims of the defendants satisfy the CAFA
requirements.

In the present action, the parties are diverse. See Complaint 5 (Plaintiff LM General and
Defendants are citizens of different states, creating diversity of citizenship sufficient to provide
the Court’s jurisdiction pursuant to 258 U.S.C.A. § 1332). Additionally, it is respectfully
suggested that the legal claims in the class action counterclaim satisfy the amount in controversy

and numerosity requirements, discovery will confirm this assertion. In this regard, in addition to
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 7 of 8

their individual claims, Sharon LeBrun and Ed LeBrun have identified three separate subclasses
which they seek to represent as follows:

(a) Subclass No. 1: Comprised of persons whose claims were denied
by reason of the household exclusion under policies providing unstacked coverage
for multiple vehicles where the rejection of stacked coverage fails to waive inter-
policy stacking as a matter of law pursuant to the decisions in Craley v. State Farm,
895 A.2d 530 (Pa. 2006) and Donovan v. State Farm, 392 F. Supp. 3d 545 (E.D.
Pa, 2019); and

(b) Subclass No. 2: Comprised of persons whose claims for recovery
of benefits have been denied by reason of the household exclusion under policies
where a new, additional vehicle was added to the Policy by way of endorsement,
i.e, the issuance of Amended Declarations Pages, not by reason of any newly
acquired vehicle clause, and the LM General Insurance Company failed to secure a
new Rejection of Stacking as required by Sackett I and its progeny; and

(c) Subclass No. 3: Comprised of persons whose claims for recovery
of stacked underinsured motorist benefits were denied under policies where a new,
additional vehicle was added to the Policy by way of endorsement, i.e. the issuance
of Amended Declarations Pages, not by reason of any newly acquired vehicle
clause and the LM General Insurance Company failed to secure a new Rejection of
Stacking (irrespective of any household exclusion).
It is believed an averred the counterclaims of the defendants satisfy the CAFA requirements.
(e) Conclusion
The present action involves a “mixed claim” or claims for both declaratory and legal relief

(breach of contract). The legal claims are independent of the claims for declaratory relief. Thus,

this Court’s holding in Lambert is inapplicable. Rather, this Court “has a virtually unflagging
Case 2:19-cv-02144-JHS Document 27 Filed 11/29/19 Page 8 of 8

obligation to the “mixed claims”. Additionally, the Class Action Fairness Act may also provide

an independent basis for jurisdiction.

HAGGERTY, GOLDBERG,
SCHLEIFER & KUPERSMITH, P.C.

BY: /s/ James C. Haggerty
JAMES C. HAGGERTY, Esquire

PA Attorney I.D. # 30003

1835 Market Street, Suite 2700
Philadelphia, PA 19103

(267) 350-6600; FAX (215) 665-8197

SCHMIDT KRAMER P.C.

BY: _/s/ Scott B. Cooper
SCOTT B. COOPER, Esq.

PA Attorney ID #70242
209 State Street
Harrisburg, PA 17101
(717) 232-6300

KOHN SWIFT & GRAF, P.C.
BY: _/s/ Jonathan Shub
JONATHAN SHUB, Esquire
PA Attorney I.D. # 53965
1600 Market Street,

Suite 2500

Philadelphia, PA 19103

(215) 238-1700

Attorneys for Plaintiff
